     Case 2:13-cv-01841-JAM-EFB Document 31 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARVIN GLENN HOLLIS,                                No. 2:13-cv-1841-JAM-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    P. SAHOTA, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 6, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
     Case 2:13-cv-01841-JAM-EFB Document 31 Filed 09/09/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed July 6, 2020, are adopted in full;
 3          2. Plaintiff’s motion for relief from judgment (ECF Nos. 19 & 23) is granted and the
 4   Clerk is directed to vacate the May 21, 2014 order (ECF No. 10) and judgment (ECF No. 11) and
 5   reopen the case;
 6          3. Plaintiff’s application to proceed in forma pauperis (ECF No. 3) is denied; and
 7          4. Plaintiff is ordered to pay the $400 filing fee within fourteen days from the date of
 8   service of this order and is warned that failure to do so will result in the dismissal of this action.
 9
     DATED: September 8, 2020
10
                                                    /s/ John A. Mendez____________                 _____
11

12                                                  UNITED STATES DISTRICT COURT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
